Citation Nr: 0432553	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  97-23 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability with hysterical neurosis, conversion type, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 
percent for left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from February 1957 to July 
1958.

The case comes before the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In addition, the Board notes that the veteran received a 
statement of the case (SOC) dated October 2002 regarding the 
issue of entitlement to a clothing allowance.  Since the 
veteran did not submit a VA form 1-9 addressing the October 
2002 SOC, this issue is not before the Board for review.  The 
only issues currently before the Board are those set forth on 
the title page of this decision.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  Service connection is currently in effect for a single 
disability entity, currently evaluated as 10 percent 
disabling for a post-menisectomy left knee disorder, and a 
secondary psychiatric component involving an associated 
conversion-type hysterical neurosis.   

3.  The manifestations of the psychiatric disorder are 
characterized by an anxious and depressed mood, a constricted 
affect, and a Global Assessment of Functioning (GAF) score of 
60 and is productive of a disability picture that more nearly 
approximates that of definite impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in flexibility, efficiency, and reliability levels 
as to produce definite social impairment. 

4.  The veteran's range of motion of the left knee is 
characterized by 110 degrees of flexion, -15 degrees of 
extension.  The objective medical evidence does not show that 
the veteran's left knee disability is characterized by 
ankylosis, or by additional functional limitation or weakness 
due to pain which approaches the applicable requirements for 
the assignment of a higher evaluation.  

5.  The veteran's service-connected osteoarthritis of the 
left knee is characterized by range of motion of -15 degrees 
extension and 110 degrees of flexion.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent 
disability evaluation for a left knee disability with 
hysterical neurosis, conversion type, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.132, Diagnostic Code 9402 (1996); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, 4.126(d), 4.130, Diagnostic 
Codes 5259, 9424 (2004).   

2.  The criteria for a disability evaluation in excess of 20 
percent for a left knee disability characterized as 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5357, 
5358, 5260, 5261, 5263 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issues 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability rating via the various rating decisions, 
the statement of the case, and the supplemental statements of 
the case issued from 1996 to the present.  In addition, via a 
May 2002 RO letter, the October 2002 supplemental statement 
of the case and the July 2003 rating decision, the veteran 
was provided with specific information concerning changes in 
the law and regulations per the VCAA.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in June 1996, which is prior to the 
date the VCAA was enacted (effective November 9, 2000).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, in a letter to the veteran dated in May 2002, 
the RO informed him of what information he needed to 
establish entitlement to the issues addressed in this 
decision and that he should send in information describing 
additional evidence or the evidence itself.  In this respect, 
the Board notes that the May 2002 letter was provided to the 
claimant following the June 1996 and July 1996 rating 
decisions initially adjudicating the claim on appeal but 
prior to the case being certified to the Board for appellate 
adjudication.  Additionally, the Board notes that the content 
of that notice, the July 1997 statement of the case, the 
December 1998 supplemental statement of the case, and the 
October 2002 supplemental statement of the case, fully 
complied with the requirements of 38 U.S.C.A. § 5103(A) (West 
2002) and 38 C.F.R. § 3.159(b) (2003).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his increased rating claim.  In particular, the RO asked the 
veteran to tell VA about any additional information or 
evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statements of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing increased 
ratings.  He has, by information letters, a rating decision, 
a statement of the case, and supplemental statement of the 
case, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Factual Background

In this case, in an August 1959 rating decision, the veteran 
was granted service connection for residuals of medial 
meniscectomy of the left knee.  A 10 percent disability 
evaluation was assigned for the disability.  Subsequently in 
a May 1964 rating decision, the veteran was denied an 
increased rating for his service-connected residuals of 
medial meniscectomy of the left knee, but granted secondary 
service connection for a conversion reaction.  The 10 percent 
disability rating was continued.  

In May 1980 and April 1981 rating decisions, the veteran's 
claim for an increased evaluation of his service-connected 
left knee disability with an associated conversion reaction 
was denied.    

In an April 1996 statement, the veteran requested an 
increased rating for his service-connected left knee 
disability and noted he was receiving VA outpatient treatment 
for increased symptomatology. 

By a July 2003 rating decision, the veteran was awarded a 
separate 20 rating for left knee osteoarthritis, status post 
left knee arthroscopic surgery, effective April 11, 1996.  
The left knee disability with an associated conversion 
reaction was continued as 10 percent disabling.  At present 
the veteran is seeking increased ratings for both 
disabilities.  

Left Knee Disability with an Associated Conversion Reaction

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004). After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2004).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Further, although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the most recent medical 
findings regarding the current level of the veteran's 
service-connected disabilities.

When two diagnoses, one organic and the other 
psychophysiological or psychonenurotic, are presented 
covering the organic and psychiatric aspects of a single 
disability entity, only one percentage evaluation will be 
assigned under the appropriate diagnostic code determined to 
represent the major degree of disability.  See 38 C.F.R. 
§ 4.126(d), (2004); 38 C.F.R. § 4.132 (1996).

With respect to the applicable criteria, during the pendency 
of the veteran's appeal, the rating criteria for evaluating 
mental disorders were revised and amended effective November 
7, 1996.  However, where compensation is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such an award or increase shall not be earlier than 
the effective date of the Act or administrative issue.  See 
38 U.S.C.A. § 5110(g) (West 2002).  In addition, the General 
Counsel of VA has held that if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000). 

Effective on November 7, 1996, substantive changes were made 
by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-132.  See 61 Fed. Reg. 52,695-52,702 (1996) codified at 
38 C.F.R. § 4.130 (2004).  The changes included redesignation 
of section 4.132 as section 4.130, and the revision of the 
newly redesignated section 4.130.  Also, the general rating 
formula for mental disorders was replaced with different 
criteria.  And, in some instances, the nomenclature employed 
in the diagnosis of mental disorders was changed to conform 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV), which replaced DSM-III-R.

According to the old rating criteria in effect prior to 
November 7, 1996, a 10 percent evaluation is assigned when 
there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating is assigned when there is definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people; and psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9402.

The term "definite" has been defined as "as "distinct, 
unambiguous, and moderately large in degree," and 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGCPREC 9-93;  Hood v. Brown, 4 Vet. App. 301 (1993).  The 
Board and the RO are bound by this interpretation of the term 
"definite." 38 U.S.C.A. § 7104(d)(1).

The revised schedular criteria, effective as of November 7, 
1996, incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Under the revised schedular criteria, a 10 
percent schedular evaluation contemplates occupation and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupation 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See 38 
C.F.R. § 4.130, Diagnostic Code 9424 (2004).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is 
defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is defined as some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  

The evidence includes VA examinations that the veteran has 
undergone in October 1999 and in July 2002.  With respect to 
the October 1999 VA examination, the objective medical 
evidence indicates that the veteran was: clean, adequately 
dressed and groomed; alert and oriented; had a depressed 
mood; a constricted affect; good attention, good memory, good 
concentration, coherent and clear speech; no hallucinations; 
no suicidal or homicidal ideation; fair insight and judgment; 
and good impulse control.  The diagnosis of the examining 
physician at that time was conversion disorder with 
depressive features.  The veteran was assigned a GAF score of 
75.  A GAF score of 75 equates to no more than slight 
impairment in social, occupational, or school function (e.g., 
temporarily falling behind in schoolwork); if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument). 

The most recent VA examination conducted in July 2002 also 
indicates that the veteran was: clean, adequately dressed and 
groomed; alert and oriented; had a depressed mode; a 
constricted affect; good attention, good memory, good 
concentration, coherent and clear speech; no hallucinations; 
no suicidal or homicidal ideation; fair insight and judgment; 
and, good impulse control.  The diagnosis of the examining 
physician at that time was conversion disorder with 
depressive features.  The veteran was assigned a GAF score of 
60.  

Upon a review of the evidence, the Board finds that, prior to 
and as of November 7, 1996, the veteran's conversion disorder 
had been characterized by emotional tension or other evidence 
of anxiety productive of moderate social and industrial 
impairment and a GAF of 60.  As noted above, a GAF score of 
60 equates to moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attack) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
objective medical evidence suggest definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people; and psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  However, the evidence does not show considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and psychoneurotic 
symptoms that result in such reduction in reliability, 
flexibility, and efficiency levels as to produce considerable 
industrial impairment.  The record reflects the veteran 
functions satisfactorily, with routine behavior, self-care 
and normal conversation.  

Additionally, the Board finds that, as of November 7, 1996, 
the veteran's conversion reaction, alone, has not been 
characterized by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.  See 38 C.F.R. § 
4.130, Diagnostic Code 9424 (2004).

As such, the Board finds that the veteran is not entitled to 
a rating in excess of 30 percent, for the conversion 
disorder, under either the old or new criteria for mental 
disorders.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9424 (2004); 38 C.F.R. § 4.132, 
Diagnostic Code 9402 (1996).

Additionally, in the July 2003 rating decision, the left knee 
disability was continued as 10 percent disability, under 
diagnostic Code 5259.  

With respect to the musculoskeletal system, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-
97.  The rating for a disability involving the 
musculoskeletal system should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2004).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2004).  It is 
the intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2004).

Diagnostic Code 5259 provides the following maximum 
evaluation for removal of symptomatic semilunar cartilage of 
10 percent.  Since Diagnostic Code 5259 is not predicated on 
loss of range of motion, §§ 4.40 and 4.45 with respect to 
pain do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Upon a review of the record, the Board finds that in 
this case, the veteran's left knee disability is currently 
rated as 10 percent disabling under Diagnostic Code 5259, 
which is the maximum rating allowed under this Diagnostic 
Code.  As such, an increased rating in excess of 10 percent 
is not available for the veteran's left knee disability under 
Diagnostic Code 5259.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5259 (2004).

However, as previously pointed out, when two diagnoses, one 
organic and the other psychophysiological or psychonenurotic, 
are presented covering the organic and psychiatric aspects of 
a single disability entity, only one percentage evaluation 
will be assigned under the appropriate diagnostic code 
determined to represent the major degree of disability.  See 
38 C.F.R. § 4.126(d), (2004); 38 C.F.R. § 4.132 (1996).

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the evidence supports the award of a 30 percent 
disability evaluation for the service-connected left knee 
disability with an associated conversion reaction.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9424 (2004); 38 C.F.R. § 4.132, 
Diagnostic Code 9402 (1996).  

Left Knee Osteoarthritis

In the July 2003 rating decision, the veteran was awarded a 
separate 20 percent rating for left knee osteoarthritis under 
Diagnostic Code 5261, effective April 11, 1996 (the date of 
the claim).  At present, the veteran is seeking an increased 
rating for this disability.

With respect to the evidence of record, the evidence reflects 
VA has treated the veteran for his left knee problems since 
the late 1950s.  Various outpatient VA medical records dated 
from July 1988 to April 2002 indicate a history of complaints 
and problems the veteran has had with his left knee.  In June 
1996, VA examined the veteran.  On examination, the veteran 
presented with no subluxation of the patella, moderate 
crepitus of the left knee joint, no instability of the left 
knee, a positive patellar grinding test, tenderness to 
palpation on the left patellar tendons on scar area.  A range 
of motion study found flexion to 120 degrees and extension 
limited to -10 degrees.  X-rays indicated degenerative joint 
disease in the left knee.

Another VA examination was performed in December 1999 and 
indicated that the veteran had no constitutional symptoms for 
inflammatory arthritis, no edema, no effusion, no 
instability, a negative McMurray's test, negative anterior 
and posterior Drawer test, a negative Lachman's test, 
negative valgus and varus test, no ankylosis, and no 
crepitation of the left knee.  Range of motion studies 
indicated flexion to 120 degrees and extension to 0 degrees.  
The veteran scored 5/5 in the muscle test.  The x-ray 
evidence of record again indicated osteoarthritis in the left 
knee.

A VA examination of the veteran's left knee was also 
performed in August 2001.  The veteran complained of pain 
flare-ups in his left knee during cold and rainy weather.  
These symptoms were found not to result in additional 
limitation of motion or function during the flare-ups.  The 
examining physician found that there were no episodes of 
dislocation or recurrent subluxation of the left knee, no 
constitutional symptoms of inflammatory arthritis, no 
ankylosis of the knee, localized evidence of osteoarthritis 
of the left knee, and pain to palpation.  Range of motion 
studies indicated flexion to 120 degrees and extension to 0 
degrees.  Painful motion was noted from 90 to 120 degrees of 
flexion.  In the opinion of the examining physician, the 
osteoarthritis of the left knee was directly related to the 
trauma sustained by the veteran in military service.

Finally, at the VA examination conducted in July 2002, the 
range of motion of the veteran's left knee was measured as -
15 degrees extension and 110 degrees of flexion. 

Traumatic arthritis is rated under Diagnostic Code 5010, 
established by x-ray findings, will be rated on the basis of 
degenerative arthritis (under Diagnostic Code 5003) which in 
turn is rated as limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  See id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See id. 
Since, the veteran has a compensable limitation of motion in 
his left knee, Diagnostic Code 5003 is not for application in 
the current case.  See id.  However, the Board notes that 
even if limitation of motion were not an issue in the present 
case, 20 percent is the maximum allowed evaluation under 
Diagnostic Code 5003; therefore, the veteran would not be 
entitled to an evaluation in excess of 20 percent under 
Diagnostic Code 5003 alone.  See id.

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2004).

Under Diagnostic Code 5261, a 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  A 30 percent 
disability evaluation is in order where there is limitation 
of leg extension to 20 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2004).

The VA General Counsel has issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg."  VAOPGCPREC 9-2004 
(September 17, 2004).  

Upon a review of the record the Board finds that the veteran 
is not entitled to a disability evaluation greater than 20 
percent for his left knee disability under Diagnostic Code 
5261.  At a VA examination performed in July 2002 the 
objective evidence showed the range of motion in the 
veteran's left knee was also found to be -15 degrees of 
extension and 110 degrees of flexion.  The normal range of 
motion for the knee is 0 degrees to 140 degrees.  See 
38 U.S.C.A. § 4.71, Plate II (2004).  Therefore, the 
veteran's extension of the left leg is limited to 15 degrees.  
Since a higher evaluation of 30 percent is not warranted 
unless extension of the leg is limited to 20 degrees, the 
veteran is properly rated at 20 percent under Diagnostic Code 
5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004). 

The Board has also considered whether the veteran's left knee 
disability, should be rated under alternative Diagnostic 
Codes which could result in a rating higher than 20 percent.  
See Butts v. Brown, 5 Vet. App. 532 (1993).  During the 
course of this appeal, the veteran's left knee range of 
motion has, at worst, been reported to be from -15 to 110, 
per the July 2002 VA examination report.  As the veteran has 
leg flexion to 110, an increased rating in excess of 20 
percent is not available for the veteran's left knee 
disability under Diagnostic Code 5260.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2004). 

Furthermore, since the veteran's left knee disability is not 
characterized by ankylosis, lateral instability, dislocated 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum Diagnostic Codes 5256, 5257, 5258, 5262 and 
5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5357, 5358, 5262, 5263 (2004).   

In addition, the Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  In this respect, the 
Board does not doubt the presence of pain in the veteran's 
left knee, including pain on motion, and that such pain could 
arguably result in weakened movement and excess fatigability 
during flare-ups and/or repeated use.  As discussed above, 
the veteran's left knee disability does not show that the 
limitation of motion approaches that required by either 
Diagnostic Code 5260 or Diagnostic Code 5261 for a higher 
evaluation.  The objective evidence of record does not 
reflect any additional functional limitation due to 
pain/weakness sustained by the veteran.  And, it is clear 
that the law requires that such additional functional 
limitation be supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2004).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the award of a 
disability evaluation in excess of 20 percent, for left knee 
osteoarthritis.  Under these circumstances, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. §§ 
5103A, 5107(b); 38 C.F.R. § 3.159 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 20 percent rating 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's left knee disabilities have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations) or the need for 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards.  Specifically, the Board finds that the 
medical evidence of record simply does not show that the 
veteran's disabilities, per se, are productive of marked 
interference with employment.  In this respect, the law is 
clear that only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
these issues.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).

To the extent that the claimant may experience functional 
impairment due to the service-connected disabilities 
addressed here, the Board finds that such impairment is 
contemplated in the currently assigned rating.  In essence, 
the Board finds no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular schedular standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disabilities under consideration to 
be of such severity as to warrant assignment of higher 
ratings on a schedular basis than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996);  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A disability rating of 30 percent for a left knee disability 
with hysterical neurosis, conversion type, is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.  

An initial disability evaluation in excess of 20 percent for 
left knee osteoarthritis is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



